COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of C.F., a child

Appellate case number:    01-13-00550-CV

Trial court case number: 2011-04980J

Trial court:              314th District Court of Harris County

        This is an appeal of a termination decree. Appellant is presumed indigent. The record
was originally due in this appeal on July 8, 2013. Neither the court reporter nor the district clerk
have filed the record.

        Accordingly, the Harris County District Clerk is ORDERED to file the complete clerk’s
record in this appeal within 10 days of the date of this order, and the court reporter is
ORDERED to file the complete reporter’s record in this appeal within 10 days of the date of
this order. No extensions will be granted. See TEX. R. APP. P. 35.3(c).

        Because this is a termination case, the Court is required to bring this appeal to final
disposition within 180 days of the date the notice of appeal was filed so far as reasonably
possible. See Tex. R. Jud. Admin. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app.
(West Supp. 2012). For this reason, the parties are informed that appellant’s brief will be due 20
days after the complete record is filed, and appellee’s brief will be due 20 days after appellant’s
brief is filed. No extensions of time to file the briefs will be granted absent extraordinary
circumstances. See TEX. R. APP. P. 38.6(d).

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: July 9, 2013